Exhibit 10. 17

GEOMET, INC.

RETENTION BONUS AGREEMENT

THIS RETENTION BONUS AGREEMENT (the “Agreement”), made and entered into in
Houston, Texas, as of this 13th day of March, 2007 (the “Effective Date”), by
and between GEOMET, INC., a Delaware corporation (the “Company”), and
                                         , an employee of the Company
(“Employee”),

WITNESSETH THAT:

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interest of the Company to assure that the Company will have
the continued dedication of Employee, notwithstanding the possibility, threat or
occurrence of a Corporate Change (as defined below); and

WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of Employee by virtue of the personal uncertainties and risks
created by a pending or threatened Corporate Change, to encourage Employee’s
full attention and dedication to the Company currently and in the event of any
threatened or pending Corporate Change, and to provide Employee with
compensation and benefit arrangements upon a Corporate Change which ensures that
such compensation and benefits are competitive with other employers;

NOW, THEREFORE, in consideration of premises and the covenants herein made, the
Company and Employee do hereby agree as follows:

1. Definitions. For the purposes of this Agreement, the following words and
phrases shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary:

(a) “Affiliate” shall mean a parent corporation or a subsidiary corporation of
the Company, as those terms are defined in Sections 424(e) and (f) of the Code,
respectively, and any other person with whom the Company would be considered a
single employer under Section 414(b) of the Code (controlled group of
corporations) or Section 414(c) of the Code (partnerships, proprietorships,
etc., under common control), provided that in applying Code Sections 1563(a)(1),
(2) and (3) for purposes of determining a controlled group of corporations under
Section 414(b) of the Code, the language “at least 50 percent” shall be used
instead of “at least 80 percent” each place it appears in Code Sections
1563(a)(1), (2) and (3), and in applying Treasury Regulation Section 1.414(c)-2
for purposes of determining trades or businesses (whether or not incorporated)
that are under common control for purposes of Section 414(c) of the Code, the
language “at least 50 percent” shall be used instead of “at least 80 percent”
each place it appears in Treasury Regulation Section 1.414(c)-2.

(b) “Base Pay” shall mean the annualized base rate of compensation payable by
the Employer to Employee in cash, including any amount that Employee could have
received in cash had Employee not elected to contribute such amount to an
employee



--------------------------------------------------------------------------------

benefit plan maintained by the Employer, but excluding overtime pay, call pay,
shift and area differentials, commissions, bonuses, added premiums, and all
other forms of incentive or supplemental pay, employee benefits and perquisites
paid or provided by the Employer.

(c) “Corporate Change” shall mean (1) the dissolution or liquidation of the
Company, (2) a reorganization, merger or consolidation of the Company with one
or more corporations (other than a merger or consolidation effecting a
reincorporation of the Company in another state or any other merger or
consolidation in which the stockholders of the surviving corporation and their
proportionate interests therein immediately after the merger or consolidation
are substantially identical to the stockholders of the Company and their
proportionate interests therein immediately prior to the merger or
consolidation) (collectively, a “Corporate Change Merger”), (3) the sale of all
or substantially all of the assets of the Company, or (4) the occurrence of a
Change in Control. Notwithstanding the foregoing, “Corporate Change” shall not
include any public offering of equity of the Company pursuant to a registration
that is effective under the Securities Act of 1933, as amended (the “Act”) or
any private offering of equity of the Company pursuant to an exemption from the
Act. A “Change in Control” shall be deemed to have occurred if (1) individuals
who were directors of the Company immediately prior to a Control Transaction
shall cease, within two years of such Control Transaction to constitute a
majority of the Board (or of the Board of Directors of any successor to the
Company or to a company which has acquired all or substantially all its assets)
other than by reason of an increase in the size of the membership of the
applicable Board that is approved by at least a majority of the individuals who
were directors of the Company immediately prior to such Control Transaction, or
(2) any entity, person or Group acquires shares of the Company in a transaction
or series of transactions that result in such entity, person or Group directly
or indirectly owning beneficially 50% or more of the outstanding shares of
Common Stock. As used herein, “Control Transaction” means (1) any tender offer
for or acquisition of capital stock of the Company pursuant to which any person,
entity, or Group directly or indirectly acquires beneficial ownership of 20% or
more of the outstanding shares of Common Stock, (2) any Corporate Change Merger
of the Company, (3) any contested election of directors of the Company, or
(4) any combination of the foregoing, any one of which results in a change in
voting power sufficient to elect a majority of the Board. As used herein,
“Group” means persons who act “in concert” as described in Sections 13(d)(3)
and/or 14(d)(2) of the Securities Exchange Act of 1934, as amended. As used
herein, “Common Stock” means the common stock of the Company, $0.001 par value
per share, or any stock or other securities hereafter issued or issuable in
substitution or exchange for the Common Stock.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e) A “Constructive Termination Event” shall be deemed to have occurred with
respect to Employee if within the period beginning sixty (60) days prior to and
ending ninety (90) days following the occurrence of the first Corporate Change
to occur after the Effective Date the Employer:

(1) reduces Employee’s Base Pay or target bonus under any bonus or incentive
compensation plan of the Employer from the Base Pay being paid to or the bonus
being targeted for Employee immediately prior to such Corporate Change;

 

- 2 -



--------------------------------------------------------------------------------

(2) makes a significant reduction in the level, or a significant increase in the
cost to Employee, of the employee benefits (including but not limited to
medical, dental, vision, life insurance, accidental death and dismemberment, and
long-term disability benefits) and perquisites being provided to or for the
benefit of Employee from the level or cost applicable to Employee immediately
prior to such Corporate Change;

(3) requires or requests Employee to relocate to a principal place of employment
that is more than twenty-five (25) miles from the location where Employee was
principally employed immediately prior to such Corporate Change;

(4) changes the status, position or responsibilities of Employee which, in
Employee’s reasonable judgment, represents a demotion from his or her status,
position or responsibilities as in effect immediately prior to such Corporate
Change, or assigns duties or responsibilities to Employee which, in Employee’s
reasonable judgment, are inconsistent with his or her status, position or
responsibilities as in effect immediately prior to such Corporate Change.

(f) “Employer” shall include the Company and any Affiliate that is employing or
has employed Employee as an employee.

(g) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

(h) “Involuntary Termination” shall mean any termination of Employee’s
employment with the Employer which:

(1) does not result from a voluntary resignation by Employee (other than a
resignation pursuant to Paragraph 1.1(h)(2)); or

(2) results from a resignation by Employee on or before the date which is sixty
(60) days after the date Employee is notified of a Constructive Termination
Event applicable to Employee;

provided, however, that the term “Involuntary Termination” shall not include a
Termination for Cause or any termination as a result of Employee’s death or
Employee’s disability under circumstances entitling Employee to benefits under
the Employer’s long-term disability plan; and provided further that if Employee
continues to provide services to or with respect to the Employer (or one of its
affiliates or a successor employer) following Employee’s termination of
employment with the Employer, the “Involuntary Termination” of Employee shall
not be deemed to have occurred until Employee has incurred a “separation from
service” (within the meaning of Section 409A(a)(2) of the Code and the
regulations promulgated thereunder) with respect to the Employer and its
affiliates.

 

- 3 -



--------------------------------------------------------------------------------

(i) “Payment Date” shall mean (1) if Employee is not a Specified Employee, the
day that is ten (10) days after the later of the date of Employee’s Involuntary
Termination or the date of the occurrence of the first Corporate Change to occur
after the Effective Date, and (2) if Employee is a Specified Employee, the
earlier of (i) the date that is six (6) months after the date of Employee’s
Involuntary Termination, or (ii) the date that is thirty (30) days after the
date of Employee’s death following Employee’s termination of employment with the
Employer.

(j) “Retention Period” shall mean the period beginning sixty (60) days prior to
and ending ninety (90) following the occurrence of the first Corporate Change to
occur after the Effective Date.

(k) “Specified Employee” shall mean a specified employee within the meaning of
Section 409A(a)(2) of the Code and the regulations promulgated thereunder.

(l) “Termination for Cause” shall mean any termination of Employee’s employment
with the Employer by reason of a finding by the Employer of acts or omissions
constituting, in the Employer’s reasonable judgment, (1) a breach of duty by
Employee in the course of Employee’s employment involving fraud, acts of
dishonesty (other than inadvertent acts or omissions), disloyalty to the
Employer, or moral turpitude constituting criminal felony; (2) conduct by
Employee that is materially detrimental to the Employer, monetarily or
otherwise, or reflects unfavorably on the Employer or Employee to such an extent
that the Employer’s best interests reasonably require the termination of
Employee’s employment; (3) acts or omissions of Employee materially in violation
of Employee’s obligations under any written employment or other agreement
between Employee and the Employer or at law; (4) Employee’s failure to comply
with or enforce Employer policies concerning equal employment opportunity,
including engaging in sexually or otherwise harassing conduct; (5) Employee’s
repeated insubordination; (6) Employee’s failure to comply with or enforce, in
any material respect, all other personnel policies of the Employer;
(7) Employee’s failure to devote Employee’s full (or other required) working
time and best efforts to the performance of his responsibilities to the
Employer; or (8) Employee’s conviction of, or entry of a plea agreement or
consent decree or similar arrangement with respect to a felony or any violation
of federal or state securities laws.

2. Retention Bonus. Subject to the provisions of Paragraphs 3 and 4 hereof:

(a) If Employee’s employment by the Employer continues through the end of the
last day of the Retention Period, the Employer shall pay to Employee on the date
immediately following the last day of the Retention Period an amount in cash
equal to              percent (        %) of the Base Pay being paid to Employee
immediately prior to the occurrence of the first Corporate Change to occur after
the Effective Date; or

 

- 4 -



--------------------------------------------------------------------------------

(b) If Employee’s employment by the Employer terminates in an Involuntary
Termination after the commencement of the Retention Period but prior to the end
of the last day of the Retention Period, the Employer shall pay to Employee on
Employee’s Payment Date an amount in cash equal to              percent
(        %) of the Base Pay being paid to Employee immediately prior to the
occurrence of the first Corporate Change to occur after the Effective Date.

The amount payable to Employee under this Paragraph 2 shall be subject to any
required tax withholding, and shall not constitute compensation that is taken
into account for the purposes of determining benefits or allocating
contributions under any employee benefit plan (within the meaning of ERISA)
maintained by the Employer. Any payment to be made to Employee pursuant to
Paragraph 2(b) above shall be in addition to any payment due to Employee
pursuant to Employer’s Severance Plan made effective as of January 29, 2007.

3. Notices. For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Company to:

GeoMet, Inc.

909 Fannin, Suite 1850

Houston, Texas 77010

If to Employee to:

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

4. Applicable Law. This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the State of Texas.

5. Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

6. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

7. Withholding. The Employer shall withhold from any amount payable to Employee
pursuant to this Agreement or from other remuneration payable to Employee, and

 

- 5 -



--------------------------------------------------------------------------------

shall remit to the appropriate governmental authority if required by applicable
law, any income, employment or other tax such entity is required by applicable
law to so withhold from and remit on behalf of Employee and any other amounts
authorized in writing by Employee.

8. No Continued Employment and Effect of Agreement. This Agreement shall not
enlarge or otherwise affect the terms of Employee’s employment with the
Employer, and the Employer may terminate Employee’s employment as freely and
with the same effect as if this Agreement had not been established.

9. Assignment.

(a) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations under this Agreement, except as provided in the
remainder of this Paragraph 11. Without limiting the foregoing, Employee’s right
to receive payments hereunder shall not be assignable or transferable, whether
by pledge, creation of a security interest or otherwise, other than a transfer
by Employee’s will or by the laws of descent or distribution, and in the event
of any attempted assignment or transfer contrary to this Paragraph 11 the
Employer shall have no liability to pay any amount so attempted to be assigned
or transferred. This Agreement shall inure to the benefit of and be enforceable
by Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

(b) The Company may (1) as long as it remains obligated with respect to this
Agreement, cause the Company’s obligations hereunder to be performed by a
subsidiary or subsidiaries for which Employee performs services, in whole or in
part, or (2) assign this Agreement and the Company’s rights hereunder in whole,
but not in part, to any entity with or into which the Company may hereafter
merge or consolidate or to which it may transfer all or substantially all of its
assets, if said entity shall by operation of law or expressly in writing assume
all liabilities of the Company hereunder as fully as if it has been originally
named the Company herein. Subject to the foregoing, this Agreement shall inure
to the benefit of and be enforceable by the Company and its successors and
assigns.

10. Modifications. This Agreement may not be amended or terminated except by a
written instrument executed by the Company and Employee or their legal
representatives.

11. Code Section 409A Compliance. This Agreement is intended to provide
compensation that is not subject to the tax imposed under Section 409A of the
Code, and shall be interpreted and administered to the extent possible in
accordance with such intent. Neither the Company nor any other Employer makes
any guarantee as to the tax treatment of any payment to be made to or with
respect to Employee pursuant to this Agreement.

12. Confidentiality. Employee agrees to keep the terms of this Agreement
confidential. Employee specifically agrees that Employee will not at any time
disclose, or cause or permit the disclosure of, the terms of this Agreement
except as may be necessary (a) in filing tax returns or SEC filings, (b) in
connection with enforcing the terms and conditions of this

 

- 6 -



--------------------------------------------------------------------------------

Agreement in an appropriate proceeding, (c) in response to a valid subpoena or
other lawful process, or (d) in complying with the requirements of applicable
law. If Employee breaches this nondisclosure provision, the Company shall be
entitled to injunctive relief to obtain specific performance of this provision
and shall be entitled to recover its costs and attorneys’ fees from Employee.

13. Term of Agreement. If no Corporate Change occurs prior to February 1, 2008,
this Agreement shall terminate and be null and void in its entirety on and after
February 1, 2008.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above written.

 

GEOMET, INC. By:  

 

Name:   J. Darby Seré Title:   President & Chief Executive Officer EMPLOYEE

 

 

 

- 7 -